Exhibit 10.11

 

[g178641lki001.jpg]

 

SFX Entertainment, Inc.

902 Broadway
New York, NY 10010

 

October 1, 2015

 

PERSONAL AND CONFIDENTIAL

 

Mr. Kevin Arrix

971 West Road

New Canaan, CT  06840

 

Re: Separation and Release Agreement

 

Dear Kevin:

 

This Letter Agreement (“Agreement”) acknowledges that your position with SFX
Entertainment, Inc. (“SFX” or the “Company”), and any other position you may
have held with the Company or any direct or indirect subsidiary or affiliate
thereof, has been terminated and sets forth the terms and conditions of your
termination from the Company.  Your termination from the Company and from the
foregoing position(s) is effective October 1, 2015 (the “Termination Date”).

 

Regardless of whether you sign this Agreement, the Company will pay you all of
your earned wages through the Termination Date.

 

This Letter will also serve to inform you of the terms of the Separation
Consideration, the Transition Services Payment (as defined herein), and any
other benefits which you may receive in connection with the termination of your
employment from the Company.

 

The Company’s offer regarding the Separation Consideration and any other
benefits provided herein will expire as follows:  The Company will not pay to
you the Separation Consideration or the Transition Services Payment, or provide
you with any other benefit based upon this Agreement if this Agreement is not
signed by you and physically delivered to the Company, or postmarked, within
twenty-one (21) days from the date of this Agreement, and your consent to the
agreement is not revoked within seven (7) days following your signing of the
Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:

 

1.             Termination Date.  Your termination from the Company is effective
as of 5:00 p.m. on the Termination Date.

 

2.             Consideration Period.  You have twenty-one (21) days from today
to consider this Agreement (the “Consideration Period”). In the event that you
do not sign and return this Agreement prior to the expiration of the
Consideration Period, this Agreement will expire and be rendered null, void, and
unenforceable.

 

3.             Revocation Period.  In accordance with the Older Worker Benefit
Protection Act, you may revoke your consent to this Agreement for a period of
seven (7) days following your signing of this Agreement (the “Revocation
Period”). The parties agree the revocation shall be effective only if an
originally executed written notice of revocation is delivered to SFX
Entertainment, Inc., Attention: Suzanne Bootle, 902 Broadway, New York, NY
10010, on or before 5 p.m. on the seventh (7th) day after the date you sign this
Agreement. If the last day of the Revocation Period falls on a Saturday, Sunday,
or holiday, the last day of the Revocation Period shall be deemed to be the next
business day. This Agreement does not become effective or enforceable until the
Revocation Period has expired, at which point the Agreement becomes forever
binding and duly effective and enforceable.

 

4.             Transition Services.  Immediately upon the expiration of the
Revocation Period and until December 31, 2015, you shall be available, at the
request of the Company or its Chairman, to identify, assess, and connect/ drive
revenue opportunities for the Company (the “Transition Services”).  As
consideration for your provision of the Transition Services, you will be paid
forty three thousand seven hundred and fifty dollars ($43,750.00) (such amount,
the “Transition Services Payment”). The Transition Services Payment will be made
in two (2) installments of  twenty-one thousand eight hundred seventy five
dollars ($21,875.00).  The first installment shall be payable on October 31,
2015 and the second installment will be paid on December 31, 2015, contingent
upon your satisfactory provision of the Transition Services.  Prior to payment
of the second installment, you will enter into a second separation and release
agreement substantially in the form hereof. All applicable tax withholding and
other lawful deductions will be taken from the gross amount of the
aforementioned payments. You shall not be entitled to any bonus or commission on
any revenue opportunities resulting from the Transition Services.

 

5.             Separation Consideration.

 

a.             In lieu of any separation payment or other consideration which
may become due or payable under your employment agreement as a result of its
termination, and as consideration for your entering into this Agreement, the
Company shall pay to you (or your

 

2

--------------------------------------------------------------------------------


 

designee) a lump sum of forty three thousand seven hundred and fifty dollars
($43,750.00) (the “Separation Consideration”) on the later of: (i) September 30,
2015 or (ii) the expiration of the Revocation Period.  To the extent required by
law, all applicable tax withholding and other required lawful deductions will be
taken from the gross amount of the aforementioned payment.

 

b.             Pursuant to the approval of the Compensation Committee of the
Company’s Board of Directors, the Company shall provide that from the remaining
unvested 200,000 restricted shares granted to you under the terms of your
Employment Agreement with the Company, 125,000 shall vest as of the Termination
Date.  The remaining 75,000 restricted shares shall be deemed forfeited as of
the Termination Date.  Additionally, the unvested 75,000 options shall be deemed
forfeited as of the Termination Date.

 

6.             Benefits.  Except as set forth in this Agreement, all
compensation and benefits from the Company ceased as of the Termination Date. 
You will be eligible to enroll in COBRA coverage, which enrollment forms shall
be delivered to you by the Company.

 

7.             Consideration.   You acknowledge:  (i) the sufficiency of the
consideration for this Agreement generally and specifically for your release of
all claims against the SFX Releasees (as hereinafter defined); (ii) that such
payment is being made to you because of your agreement to fulfill the promises
and to provide the releases that are stated herein; and (iii) that such payment
may be in excess of any payment, benefit, or other thing of value to which you
might otherwise be entitled under your employment agreement, option award
agreement or similar arrangement with the Company and/or its affiliates.

 

8.             No Other Claims.  Except for the payments set forth herein, no
other payment or other benefit shall be made by the Company or any of its
affiliates to you.  You acknowledge that you have no entitlement to, nor any
right to, make any claim for any additional payments, benefits, equity
compensation or terms with respect to equity compensation, or compensation of
any kind or nature whatsoever by the Company or any of its affiliates.

 

9.             General Release.

 

a.             In consideration for the promises made herein, you hereby
irrevocably and unconditionally release and forever discharge, for yourself and
for your heirs, executors, administrators, successors and assigns, SFX
Entertainment, Inc. and/or its affiliates, parents, subsidiaries, predecessors
and successors, and all of their past and present directors, officers,
management committees, members, agents, employees, representatives, attorneys
and shareholders, as well as TriNet Corporation, benefit plan fiduciaries and
administrators, and assigns, and all persons acting by, through, under, or in
concert with any of them (collectively, “the SFX Releasees”), from any and all
rights, claims, charges, causes of action, liabilities, costs and damages, known
or unknown, suspected or not, fixed or contingent, and in law or in equity,
which you now have, or may ever have had, concerning, relating to, or arising
out of, directly or indirectly, your employment with the Company or the
termination thereof (the “Release”).

 

3

--------------------------------------------------------------------------------


 

b.             The Release expressly includes, but is not limited to, all claims
and any obligations or causes of action arising from such claims, under common
law, including wrongful or retaliatory discharge, breach of contract or public
policy and any action arising in tort including libel, slander, defamation or
intentional infliction of emotional distress, any claims of discrimination under
federal or state or municipal or foreign law, and any claims arising under the
Civil Rights Acts of 1866 and 1867, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Employee Retirement Income Security Act, the
Fair Labor Standards Act, the Family and Medical Leave Act, the Americans with
Disabilities Act, the National Labor Relations Act, Workers’ Compensation law,
the Rehabilitation Act, the Equal Pay Act, the New York State Human Rights Law,
the New York City Human Rights Law, , and/or any and all similar federal, state,
municipal, local or foreign laws that are in any way related to employment
and/or the termination thereof.

 

c.             The Release applies to federal, state or local laws, civil rights
laws, wage-hour, wage-payment, pension or labor laws, rules and/or regulations,
constitutions, ordinances, public policy, contract or tort laws, or any claim
arising under common law, or any other action based upon any conduct occurring
up to and including the date you sign the Agreement.

 

d.             In addition to the above, you also acknowledge and affirm that
the Release constitutes a knowing and voluntary waiver of any and all rights or
claims that exist or that you may claim to have under the Age Discrimination in
Employment Act (“ADEA”), as amended by the Older Workers’ Benefit Protection Act
of 1990. You acknowledge the following: (a) the consideration provided pursuant
to this Agreement is in addition to any consideration you would otherwise
receive; (b) you are advised to consult with an attorney prior to signing this
Agreement; (c) you have been provided with ample opportunity to study this
Agreement, including a Consideration Period of at least 21 days, and such
Consideration Period is sufficient time for you to consider the Agreement with
legal counsel; and (d) you are aware of your right to revoke your waiver of
claims under the ADEA within the Revocation Period (as defined below), and the
waiver of claims under the ADEA shall not become effective or enforceable until
the Revocation Period expires.

 

e.             You expressly acknowledge that this Agreement is also intended to
include in its effect, without any limitation, any and all claims which you do
not know of or suspect may exist in your favor at the time of the execution of
this Agreement, and that this Agreement will also extinguish any such claim.

 

f.             You further acknowledge that you fully understand that you are
waiving any right you may have to sue the SFX Releasees for any of the claims
you have released, or to receive any compensation, damages or settlement arising
as a result of any action, claim, lawsuit, charge or complaint commenced by
anyone else against the SFX Releasees.

 

g.             The provisions of any laws providing in substance that releases
shall not extend to claims which are unknown or unsuspected at the time to the
person executing such waiver or release are hereby expressly waived by you.

 

4

--------------------------------------------------------------------------------


 

h.             You also acknowledge and affirm that you have been fully paid any
wages owed to you including any overtime wages, and also acknowledge and affirm
that as of the date of your execution of this Agreement, you have been afforded
all required periods of family or medical leave as well as any right to
reinstatement upon conclusion of any leave taken.

 

i.              You represent and warrant that you have not commenced,
maintained, prosecuted or participated in any action, suit, charge, grievance,
complaint or proceeding of any kind against the SFX Releasees in any court or
before any administrative or investigative body or agency and/or that you are
hereby withdrawing with prejudice any such complaints, charges or actions that
you may have filed against the SFX Releasees.

 

j.              In the event any action, suit, charge, grievance, complaint or
proceeding is commenced on your behalf, you hereby waive any right to potential
recovery.

 

k.             However, you understand and acknowledge that nothing in this
Agreement shall be construed to prevent you from filing a charge with, or
participating in an investigation conducted by, any governmental agency charged
with the enforcement and/or investigation of claims of discrimination,
harassment, retaliation or wage payment under federal, state or local laws or
regulations, including, without limitation, the EEOC or applicable state/city
fair employment practices agency.  However, you also understand and acknowledge
that by signing this Agreement, you have completely waived your right to receive
any individual relief, including monetary damages, in connection with any such
claim, and if you are awarded monetary damages, you hereby unconditionally
assign to the Company any right or interest you may have to receive monetary
damages.

 

l.              Notwithstanding the foregoing, by entering into this Agreement,
you are not releasing claims that relate to any claims for enforcement of this
Agreement or any rights or claims you may have to indemnification from the
Company in the event of claims against you as a result of your employment as an
officer of the Company.

 

m.           Notwithstanding the foregoing, by entering into this Agreement, you
are not releasing claims that relate to any claims for enforcement of this
Agreement or any rights or claims you may have to receive workers’ compensation
benefits.

 

10.          Return of Company Property; Expenses.  On or before the Termination
Date, you agree to return all of the Company’s property and equipment in your
possession or under your control, including, but not limited to, any and all
computers, laptops, computer hardware or software, Blackberrys, cell phones,
tablets, car phones, credit cards, keys, manuals, notebooks, financial
statements, reports, passwords, company ID’s and any other property of the
Company or the SFX Releasees, including any and all copies of Company documents,
materials and information not specifically addressed and relating to you.

 

On or before the Termination Date, you must also submit to the Company any and
all outstanding business expenses that you incurred on or before the Termination
Date for reconciliation in accordance with the Company’s customary procedures. 
Any charges incurred

 

5

--------------------------------------------------------------------------------


 

on your corporate credit card that are personal or otherwise not reimbursable
per Company policies, as determined in the sole discretion of the Company, must
be paid by you on or prior to the Termination Date, or will be deducted from
your Termination Payment.

 

11.          Legal Representation.  You acknowledge and represent that you have
had ample opportunity to receive the advice of independent legal counsel prior
to the execution of this Agreement, and the Company advises you to do so, and
ample opportunity to receive an explanation from such legal counsel of the legal
nature and effect of this Agreement, that you have fully exercised that
opportunity to the extent you desired, and that you fully understand the terms
and provisions of this Agreement as well as its nature and effect.  You further
acknowledge and represent that you are entering into this Agreement completely
freely and voluntarily.

 

12.          No Admission of Liability.  Nothing contained in this Agreement nor
the fact that the Company has signed this Agreement shall be considered an
admission of any liability whatsoever by the SFX Releasees.  This Agreement will
not be used against the SFX Releasees in any action, proceeding or settlement
negotiation.

 

13.          Confidentiality.  As a material inducement to the Company to enter
into this Agreement and as an indivisible part of the consideration to be
received for entering into this Agreement and for the performance of obligations
under this Agreement by each party to this Agreement, you agree that you will
not disclose, disseminate and/or publicize or cause or permit to be disclosed,
disseminated and/or publicized, any of the terms of this Agreement and/or any
information regarding your employment with the Company and/or claims or
allegations or the basis for any claims or allegations, which were or could have
been made against the Company and/or the SFX Releasees, which concern and/or are
within the scope of this Agreement, directly or indirectly, specifically or
generally, to any person, corporation, association, governmental agency, or
other entity except: (a) to your accountant, attorneys and/or spouse, provided
that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of any such information;
(b) to the extent necessary to report income to appropriate taxing authorities;
(c) in response to an order of a court of competent jurisdiction or a subpoena
issued under the authority thereof; (d) in response to any subpoena issued by a
state or federal governmental agency; or (e) as otherwise required by law.  To
the extent you are subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony or produce documents (in a
deposition, court proceeding of otherwise) which in any way relates to your
employment by the Company and/or the SFX Releasees and/or this Agreement, you
will give prompt notice of such request to General Counsel, SFX
Entertainment, Inc., and you will make no such disclosure until the Company has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure, unless required to do so by law.

 

Additionally, you will not disclose, disseminate and/or publicize or cause or
permit to be disclosed, disseminated and/or publicized, whether directly or
indirectly, that you and the Company have entered into this Agreement and that
you are no longer in the employ of

 

6

--------------------------------------------------------------------------------


 

the Company until such date that the Company has publicly disclosed the
termination of your employment.

 

14.          Non-Disparagement.  As a material inducement to the Company to
enter into this Agreement, you agree, for a period of five (5) years from and
after the Termination Date, that you will not make any false, negative or
disparaging comments about the Company or the SFX Releasees.  This paragraph
applies to comments made verbally, in writing, electronically or by any other
means, including, but not limited to, blogs, postings, message boards, texts,
video or audio files and all other forms of communication.

 

15.          Non-Solicitation; Non-Competition.  In addition, during the
Restricted Period (as defined below), you will not, directly or indirectly, in
any manner, other than for the benefit of the Company, (a) call upon or solicit
for the purposes of diverting or taking away, or otherwise divert or take away
any of the customers, business or prospective customers of the Company or any of
its suppliers with whom you had contact with or about whom you learned
information during your employment with the Company, or request or cause any of
the above to cancel or terminate any part or their relationship with the Company
or refuse to enter into any business relationship with the Company, (b) solicit,
entice or attempt to persuade any other employee, agent or consultant of the
Company to leave the services of the Company for any reason or take any other
action that may cause any such individual to terminate his or her employment
with, or otherwise cease his or her relationship with, the Company, or assist in
such hiring or engagement by another person or business entity, and/or (c) own,
operate, manage, control, engage in, participate in, invest in, permit your name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any other person or entity), or otherwise assist any person
or entity that engages in or owns, invests in, operates, manages or controls any
venture or enterprise which, directly or indirectly, wholly or partly, competes
with the Company, provided, however, nothing herein shall prevent you from
engaging in any activity with, or holding any financial interest in, a
non-competitive division or affiliate of an entity engaged in a business that
competes with the Company, provided, that none of your activities or financial
interests in respect of such non-competitive division or affiliate would cause
you to otherwise breach your obligations hereunder in respect of the entity
engaged in a business that competes with the Company for the Restricted Period
as if you were still an employee of the Company.  You acknowledge and agree that
if you violate any of the provisions of this paragraph 15, the running of the
Restricted Period will be extended by the time during which you engage in such
violation(s).  For purposes of this Agreement, the term “Restricted Period”
shall mean the period of twelve (12) months immediately following the
Termination Date.  Notwithstanding the provisions of this Section 15, an
exception will be made for your personal assistant.

 

16.          References.  The Company agrees to provide neutral references upon
request, which is to only provide dates of employment, position(s) held and
employment status.

 

17.          Other Agreements.  This Agreement supersedes any and all other
agreements with the Company, including but not limited to your employment
agreement (with the exception of the post-termination obligations contained
therein) and any agreement, understandings,

 

7

--------------------------------------------------------------------------------


 

representations, negotiations, or discussions, either oral or in writing, or
express or implied, between you and the Company and/or its employees, agents or
representatives.

 

18.          Entire Agreement.  This Agreement constitutes the full, complete
and exclusive agreement between you and the Company with respect to the subject
matter discussed herein.  This Agreement cannot be changed unless in writing
signed by both parties.  Email correspondence does not constitute a writing for
the purposes of this provision.

 

19.          Waiver.  No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar.  No waiver shall constitute a continuing waiver.  No waiver shall be
binding unless executed in writing by the party charged with the waiver.

 

20.          Severability.  In the event any provision of this Agreement shall
be determined to be unlawful, such provision shall be deemed to be severed from
this Agreement and every other provision of this Agreement shall remain in full
force and effect.  However, that in the event a court of competent jurisdiction
finds the release and covenants provided for in this Agreement to be illegal,
void or unenforceable, you agree, at the Company’s option, to execute a release,
waiver and/or covenant that is legal and enforceable to effectuate the terms of
this Agreement.

 

21.          Fees and Costs.  You and the Company agree that, in the event of
litigation relating to this Agreement or its subject matter, the prevailing
party shall be entitled to its reasonable attorneys’ fees and costs.

 

22.          Governing Law.   This Agreement is made and entered into in the
State of New York, and shall in all respects be interpreted, enforced, and
governed by, and continued and enforced in accordance with, the internal
substantive laws (and not the laws of choice of laws) of the State of New York
applicable to contracts entered into and to be performed in New York.

 

23.          Voluntary Agreement.  You acknowledge you are entering into this
Agreement voluntarily and that you have read and understand the provisions of
this Agreement.  You further acknowledge you understand that this Agreement
contains a full and final release of all of your claims against the Company and
the SFX Releasees described above.  You have the right to consult with an
attorney.  The Company hereby advises you to consult with an attorney of your
choice before signing this Agreement.

 

24.          Signature.              This Agreement is effective only if an
originally executed written notice of acceptance is delivered to SFX
Entertainment Inc., Attention:  Suzanne Bootle, Human Resources, SFX
Entertainment, Inc., New York, New York, 10010 on or before 5 p.m. of the last
day of the Consideration Period, and such acceptance is not revoked during the
Revocation Period.   You may send a signed pdf of this agreement to
sbootle@sfxii.com.

 

Signatures on following page

 

8

--------------------------------------------------------------------------------


 

Please acknowledge your understanding and acceptance of this Agreement by
signing below and returning it in accordance with the instructions above no
later than twenty-one (21) days from the date of this letter.  In the event that
you do not sign and return this Agreement as set forth above, this Agreement,
including, but not limited to the obligation of the Company to provide the
Separation Consideration discussed above, shall be deemed null and void.

 

 

Sincerely,

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Mitch Nelson

 

Name:

Mitch Nelson

 

Title:

Senior Legal Advisor

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

/s/ Kevin Arrix

 

 

Kevin Arrix

 

 

 

 

 

Dated: September 29, 2015

 

 

9

--------------------------------------------------------------------------------